Title: From George Washington to William Heath, 15 April 1781
From: Washington, George
To: Heath, William


                        
                            Dear Sir
                            Head Quarters April 15 1781
                        
                        I have received your two favors of Yesterday.
                        General Knox will concert Measures with you respecting the Artillery & Stores.
                        I have no objection against building a Provost on Pollipus Island, if it is judged a good situation by those
                            who have reconnoitred it—I never have examined it myself for the purpose. With great regard I am Dear Sir Your Most Obed.
                            Servt
                        
                            Go: Washington
                        
                    